U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 June 12, 2013 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington D.C. 20549 Re: Loeb & King Trust (the “Trust”) Dear Sir or Madam: Pursuant to Section 8(b) of the Investment Company Act of 1940, as amended (the “1940 Act”), and Section 6(a) of the Securities Act of 1933, as amended, filed with this letter is the registration statement for Loeb & King Alternative Solutions Fund, a series of Loeb & King Trust, a new investment company administered by U.S. Bancorp Fund Services, LLC. The Trust is filing the notification of registration as required by Section 8(a) of the 1940 Act concurrently with the filing of this registration statement. If you have any questions or require further information, please contact Michael Barolsky at (414)765-5586 or michael.barolsky@usbank.com. Sincerely, /s/ Michael D. Barolsky Michael D. Barolsky, Esq. Assistant Vice President U.S. Bancorp Fund Services, LLC, as Administrator to the Trust
